Citation Nr: 0616617	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-26 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the appellant's rights to Department of  
Veterans Affairs (VA) death pension benefits under the 
provisions of 38 U.S.C.A. § 6103(a) (West 2002) is proper.  


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had service from January 1942 to April 1942, and 
in March 1945.  The veteran died in July 1994.  The appellant 
is the veteran's surviving spouse.  This appeal is before the 
Board of Veterans' Appeals (Board) from an April 2004 
decision of the Director of the Compensation and Pension 
(C&P) Service, which determined that the appellant had 
forfeited all rights, claims and benefits under the laws 
administered by the VA, as provided by 38 U.S.C.A. § 6103(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following the veteran's death, the appellant, the veteran's 
surviving spouse, submitted a claim for VA death pension 
benefits based on his death from heart disease and qualifying 
prisoner of war (POW) status for the veteran.  Prior to his 
death, the veteran had claimed POW internment of less than 30 
days, from April 9 to April 26, 1942.  After his death, the 
appellant submitted documents alleging internment for a 
period in excess of 30 days, including a joint affidavit from 
two recognized former POWs stating that they had been 
interned with the veteran from April 11, 1942 to July 27, 
1942.  The RO prepared a decision proposing to recognize the 
veteran's service for the alleged period; however, following 
a field examination of the former POWs to verify the 
affidavit, it was learned that they had never seen the 
veteran during their captivity, and denied the contents of 
the joint affidavit as false.  The RO forwarded the claim to 
the Director, Compensation and Pension Service, who in April 
2004 determined that the appellant had forfeited any VA 
benefits based on the submission of a fraudulent joint 
affidavit.

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  See 38 
C.F.R. § 3.901 (2005).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000).  The United States Court of Appeals for 
Veterans Claims (CAVC) has stated that such a standard of 
proof is much higher than the typical claims adjudication 
standard.  In Trilles, 13 Vet. App. at 327, the CAVC pointed 
out that the "beyond a reasonable doubt" standard is a higher 
standard of proof than the "clear and unmistakable evidence 
(obvious or manifest)" standard required to rebut the 
presumption of aggravation under 38 C.F.R. § 3.306(b) or the 
"clear and convincing evidence" standard set forth at 38 
C.F.R. § 3.343(c) required to show actual employability in 
reducing a rating of 100 percent.  

The VA must determine whether the evidence establishes 
"beyond a reasonable doubt" that the appellant knowingly made 
or caused to be made false or fraudulent statements 
concerning a claim for benefits.  The determination of 
whether the appellant knowingly submitted false or fraudulent 
evidence to VA is a question of fact.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997).  

In the April 2004 forfeiture decision, the Director of the 
C&P Service determined that the appellant "knowingly and 
intentionally furnished false and fraudulent evidence in the 
prosecution of her claim for VA benefits to which she had not 
legal entitlement."  VA has not applied the correct standard 
of law with respect to the issue on appeal or provided the 
appellant with the correct burden of proof and the 
opportunity to respond.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
requires VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The RO 
has not issued a VCAA notice letter to the appellant in 
connection with her claim that forfeiture of her rights to VA 
benefits declared against her under the provisions of 38 
U.S.C.A. § 6103(a) (West 2002) is improper.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

Accordingly, the case is REMANDED for the following action:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 
5103(a) and (b) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002);Veterans Benefits 
Act of 2003.  

2.  The VBA AMC should readjudicate the 
issue on appeal, to include a review of 
any evidence obtained since the June 2004 
statement of the case.  Thereafter, if 
necessary, the VBA AMC should issue a 
supplemental statement of the case, which 
includes notice of all applicable 
criteria, which has not been previously 
provided in the statement of the case.  A 
reasonable period of time for a response 
should be afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



